Citation Nr: 1823766	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-31 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the reduction in the disability rating for asthma from 60 percent disabling to 30 percent, effective April 1, 2014, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from March 1989 to May 1992.  He is the recipient of the Army Achievement Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which reduced the rating for the appellant's service-connected asthma from 60 to 30 percent, effective April 1, 2014.  

The appellant filed a timely Notice of Disagreement (NOD), received in February 2014.  A Statement of the Case (SOC) was issued in March 2014.  A timely substantive appeal was received in September 2014.  Supplemental Statements of the Case were issued in September and October 2017.  

The appellant was afforded a hearing by videoconference before the undersigned in February 2018.  A transcript is of record.


FINDINGS OF FACT

1.  In a January 13, 2014, rating decision, the RO reduced the rating for the appellant's service-connected asthma from 60 percent to 30 percent, effective April 1, 2014.

2.  The 60 percent disability rating for the appellant's service-connected asthma had been in effect since February 25, 2011, which was a period of less than five years.

3.  The RO's action in reducing the rating for the appellant's service-connected asthma from 60 percent to 30 percent effective April 1, 2014, resulted in a reduction of compensation payments.

4.  The evidence of record at the time of the January 2014 rating decision did not clearly reflect a material improvement in the appellant's service-connected asthma which resulted in an improvement in his ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the rating for asthma from 60 percent to 30 percent, effective April 1, 2014, was not proper.  Restoration of the 60 percent disability rating for asthma, effective April 1, 2014, is warranted.  38 U.S.C. §§ 1155, 5112, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344(c), 4.97, Diagnostic Code 6602 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C. § 5103; 38 C.F.R. § 3.159(b) (1).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  In light of the favorable disposition below, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to the issue adjudicated in this decision.

II.  Applicable Law

VA's Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such disease and injuries and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a veteran's disability may require re-ratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

In addition, the appellant will be informed that he or she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) and (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. 3.344(c).

Specifically, the Court requires that adjudicators must:  (1) review the entire record of examinations and medical and industrial history to ascertain whether the recent examination(s) on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; (3) not reduce an evaluation except in cases where all the evidence clearly warrants a finding of material improvement.  In addition, where material improvement in the physical condition is clearly shown, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Brown, at 419-21; see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's conditions operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  See also 38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Analysis

	A.  Background

In connection with his claim of service connection, the appellant underwent a medical examination in May 2010.  At that time, post-bronchodilator pulmonary function testing (PFT) revealed FEV-1(forced expiratory volume in one second) of 79 percent predicted and FEV-1/FVC (FEV-1 to forced vital capacity) ratio of 58 percent.  The May 2010 examiner characterized the severity of the appellant's shortness of breath as moderate and noted that PFT results showed a moderate obstructive ventilatory defect.  

Service connection for asthma was granted in an August 2010 rating decision.  An initial 30 percent evaluation was assigned, effective February 10, 2010.

In February 2011, VA post-bronchodilator PFT revealed FEV-1 of 53 percent predicted and FEV-1/FVC ratio of 66 percent.  The February 2011 technician stated that the appellant had moderately severe obstructive airways disease.  

Based on the February 2011 PFT results, the evaluation of asthma was increased to 60 percent disabling, effective February 25, 2011, in a November 2011 rating decision.

A June 2012 VA examination included post-bronchodilator PFT, which revealed FEV-1 of 61 percent predicted and FEV-1/FVC ratio of 82 percent.  The June 2012 examiner described the degree of obstruction as moderately severe.  

Based upon the June 2012 PFT results showing an apparent improvement in FEV-1, a reduction in rating back to 30 percent was proposed in a July 2012 rating decision.  The RO issued a letter in July 2012 advising the appellant of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.

In August 2012, the appellant argued that the proposed reduction should not be effectuated.  He explained that he had recently received a letter from his clinician who indicated that an unexpected abnormality had been shown on a recent pulmonary function test.  He therefore requested a retest.  He also indicated that he remained on medication and nonetheless experienced daily asthma attacks.  He indicated the July 2012 PFT had been performed in a controlled environment, whereas he worked outside "in the real world."  

Despite the appellant's contentions, in a January 2014 rating decision, the RO effectuated the proposed reduction, effective April 1, 2014.  The rating decision contained no finding that the improvement revealed by the June 2012 PFT resulted in improvement in the appellant's ability to function under the ordinary conditions of life and work.

The appellant attended a contracted examination administered by QTC Medical Services in July 2017.  However, due to administrative error, he was dismissed following pre-bronchodilator testing, prior to the performance of post-bronchodilator testing.  The appellant was thus scheduled for an August 2017 contracted examination in order for post-bronchodilator testing to be performed.  The record of the appointment states that the appellant failed to appear.  However, an October 2017 addendum from QTC Medical Services explains that, although their records indicated that the appellant failed to appear for the August 2017 examination, he did, in fact, appear for such.  When he arrived, the appellant was told by the staff that further testing was unnecessary and that he could leave.  An additional administrative error caused him to appear as a no-show in their system.  The Board regrets the difficulties the appellant experienced, and observes that the October 2017 SSOC also noted the fact that the appellant did, in fact, appear for his scheduled examinations.

During his February 2018 Board hearing, the appellant testified that he has perceived no improvement in his asthma symptomatology as he goes about his daily activities throughout the period on appeal.

	B.  Propriety of Rating Reduction

As a preliminary matter, the Board notes that the reduction at issue resulted in a reduction of compensation payments because the appellant's combined evaluation for compensation was reduced from 60 percent to 30 percent.  Thus, the Board has considered whether the procedural safeguards set forth at 38 C.F.R. § 3.105(e) were observed prior reducing the appellant's disability rating.  After such consideration, the Board finds that the procedural safeguards were met.  As noted, the RO issued a letter in July 2012 advising the appellant of the proposed reductions, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  The January 2014 rating decision effectuating the reduction was not issued until the appropriate time period had elapsed, and the effective date of the reduction was in accordance with applicable criteria.  Thus, the Board finds that the requirements of 38 C.F.R. § 3.105(e) were met.

The next question for consideration is whether the reduction was proper based on applicable regulations.  

As noted, at the time of the January 2014 rating decision at issue in this case, the 60 percent rating for the appellant's service-connected asthma had been in effect since February 25, 2011, which was a period of less than five years.  Thus, the provisions of 38 C.F.R. § 3.344(c), which apply to evaluations in effect for less than five years, are for application in this case.  See 38 C.F.R. § 4.10.  

In determining whether the reduction at issue in this case complies with the provisions of 38 C.F.R. §§ 4.10, 3.344(c), the Board has reviewed the record in its entirety.  After so doing, the Board finds that the reduction was unlawful.

As set forth above, in order to warrant a reduction, the evidence must show that the appellant's service-connected asthma materially improved overall, resulting in an improvement in his ability to function under the ordinary conditions of life and work.  In this case, the Board finds that the record is not sufficient to support a finding that the appellant's asthma actually improved, resulting in an improvement in his ability to function under the ordinary conditions of life and work.  The June 2012 examiner recorded no such finding and the record does not otherwise indicate an improvement, aside from a higher FEV-1 result.  For example, the May 2010 examiner characterized the severity of the appellant's shortness of breath as moderate and noted that PFT results showed a moderate obstructive ventilatory defect.  The February 2011 technician stated that the appellant had moderately severe obstructive airways disease.  The June 2012 examiner described the degree of obstruction as moderately severe.  Such characterizations do not suggest an improvement.  Rather, both the February 2011 and June 2012 examiners characterized the degree of obstruction as moderately severe.  Although the June 2012 PFT results themselves were less severe, the June 2012 examiner considered the appellant's asthma to be greater in severity than the May 2010 examiner did.  Moreover, the appellant has competently and credibly reported that he perceives no improvement in his symptomatology as he goes about his daily activities.  See e.g. February 2018 hearing testimony.

As a result, the RO reduced the appellant's rating on the basis of medical information that did not clearly show that any improvement observed at the time of the June 2012 examination would result in an improvement in his ability to function under the ordinary conditions of life and work.  Since the burden is on VA to show that a rating reduction was warranted, and, for the reasons discussed above, VA failed to meet this burden, the 60 percent rating must be restored.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992) (holding that where VA has reduced a veteran's disability rating without observing the applicable law and regulations, such a rating is void ab initio and restoration is required).


ORDER

Restoration of the 60 percent disability rating for asthma, effective April 1, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


